HonorableGeorgeH. Sheppard
Comptrollerof PublicAooounfs
Austin,Teas

Dear sin



                               OpinionNo. O-714
                               Be: Autherity of Ccmptroller~
                                                          to issue
                                   narruttto pay funeralexpenessof
                                   deoeesedjamiterof State Senate.

Your letter of Arpil 26, lSS9 requeataof thi8 Departmentan opinionas
to v&etheryo~Depa&aent f6 authorisedto iasu4 a mxmmt in pymmt of
the aaooomtof H. H. Fuller,FuneralDireotor,for the fInera expemes
of Tom Rmton, wh4 mm6 011the payrollof the State Senateas Janitorat
the tinu,of his death.
To your kttei..tia~attaah&d
                         ths~olk~1wW4~    ii~rbtklm&l-to-Jou'hemth.

Seotion-9of Artiole8 of the Tsxms Constitutionprmides.me f@ollons:

    Vkues shall bs leviedand oolleotsd‘bygenerallam and for publio
    pllzpsesOBly.'

Seotion61 of Artiole 9 of the Texas Comtituticm providesin part a8
f4114mt

    "Th4 Legi6latureshall have no power to make any grant or authorize
    the Beking of any grant of publicmoney to any indlrldual,aeaoa-
    iationof individuals, mmicipal or other aorporations  wbatsower',...'

Seotioa.
       6 of Artiole16 of the 'TexasConstitutionprovidesa8 follarsr

    "No appropriationfor prioateor &dividukl purposeashall be made.
    A regularstatement,nuder oath, and an aoootmtr
                                                 of the rsoeiptsand
    expendituresof all publicmoney ahall be publishedannually,in
    suohxuumer as shall Bs pr4aor0md by 1111."
Bon. GaorgeH. Sheppard,May 1, 1939, Page 2. O-714



Upcrmthe authorityof the citationsfrom the Texas Constitution
                                                            above
quoted,you are advisedthat it ia our opinionthat your Daparbnentir not
authorizedto issue a mrrant in payment of this oleim.

                               Your6 very *ly

                          ATTORNEYG?JNl!XkL
                                         OF TEXAS

                          S/R. TH.Fairohild



                          %
                              R. II.Fairchild
                                    Assistant

mmPBP:LDYi

ENcLosuEN

APPROVED:

s/ Gerald C. Mann

%
    Gerald C..Mann
    AT'NXNNYGENE% OF TFJAS